Title: James Madison to Joseph C. Cabell, 25 April 1831
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 25. 1831
                            
                        
                         
                        I inclose an extract of a letter from Professor Dunglison communicating his purpose of leaving his Chair in
                            the event of his being appointed to a vacant one at Baltimore; and I have recd. a like communication from Professor
                            Patterson, which I understand from him he has made directly to you. These occurrences are very embarrassing; and in some
                            respects the more so, as involving contingences, difficult to manage in the engagement of successors. Should Professor
                            Patterson be withdrawn, it will be unfortunate that we did not avail ourselves of the disposition of Mr. Ritchie, probably
                            now out of our reach. Mr. Richardson whose offer was handed over to Wm. & M. is also recollected, tho’ it does not
                            appear that his qualifications embrace more of Nat. Phily. than the particular branch of Astronomy. It is an unpleasant
                            circumstance that he should have been made a Candidate agst. Mr. P. whose views were unknown to me, and that Mr. P. should
                            become an agent against himself.
                        I hope you will turn your thoughts to the whole subject as it affects the University, and let me have the
                            benefit of them. With great esteem & regard
                        
                            
                                James Madison
                            
                        
                    Your favour of Mar. 3. was duly recd.